IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                               No. 06-60589                            F I L E D
                             Summary Calendar                          August 20, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
ARVIN DALE ROCHELL

                                          Plaintiff-Appellant

v.

CORRECTIONAL MEDICAL SERVICES, In their individual and
official capacities; LARRY LINTON, Regional Vice President
for Correctional Medical Services, in his individual and
official capacities; KEITH IVENS, Regional Medical
Director for Correctional Medical Services, in his
individual and official capacities; WILLIAM STEIGER, Health
Service Administrator for Correctional Medical Services at
Mississippi State Penitentiary, in his individual and
official capacities; DR JOHN BEARRY, Facility Medical Director
for Correctional Medical Services at Mississippi State Penitentiary,
in his individual and official capacities; JAMES R WOODSON, III,
Dentist for Correctional Medical Services at Mississippi State
Penitentiary, in his individual and official capacities; DEBBIE
DAVENPORT, Correctional Lieutenant at Unit 26; JANE HALL,
Correctional Officer at Unit 26; JANE HILL, Nurse for Correctional
Medical Services at Mississippi State Penitentiary

                                          Defendants-Appellees


                Appeal from the United States District Court
                  for the Northern District of Mississippi
                          USDC No. 4:05-CV-268
                                  No. 06-60589

Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Arvin D. Rochell, Mississippi prisoner # 83848, seeks leave to proceed in
forma pauperis (IFP) regarding his appeal from the district court’s dismissal
with prejudice of his 42 U.S.C. § 1983 lawsuit for failure to state a claim upon
which relief may be granted. His motion to proceed IFP on appeal is construed
as a challenge to the district court’s decision certifying that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Rochell has failed to allege facts that raise a deliberate indifference claim.
See Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001);
Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Because this appeal
does not raise legal points arguable on their merits, Rochell’s IFP motion is
denied and the appeal is dismissed as frivolous pursuant to 5TH CIR. R. 42.2. See
Baugh, 117 F.3d at 202; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
With this dismissal and the district court’s dismissal, as well as an earlier
dismissal of an appeal as frivolous, Rochell has accumulated at least three
strikes for purposes of 28 U.S.C. § 1915(g). See Rochell v. Barnett, 84 F.3d 432,
1996 WL 248845 at *1 (5th Cir. Apr. 5, 1996) (unpublished). Rochell is advised
that he will no longer be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28
U.S.C. § 1915(g) BAR IMPOSED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2